Citation Nr: 1108633	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, MJ, JS

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to August 1991, he also had service in the Florida National Guard.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The appellant submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appellant submitted a claim for DIC benefits and accrued benefits in December 2005.  In May 2006 the RO denied accrued claims for a higher rating for fatigue and for service connection for lung cancer, brain cancer, headaches, vision problems, early obstructive lung disease, breathing problems, and chronic cough.  However, at the time of the Veteran's death claims were also pending for service connection for mild orthostatic hypertension, allergic rhinitis, knee disability, right upper neuropathy, right lower neuropathy, and sexual dysfunction (see notice of disagreement submitted by Veteran in August 2005).  These (accrued benefits) claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 19, 2010, during the appellant's Board hearing and prior to the promulgation of a decision in the appeal, the appellant indicated that she wanted to withdraw her appeal as to the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

As to the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 and, hence, there remains no allegation of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 and it is dismissed.


ORDER

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.


REMAND

To establish DIC benefits for the cause of the Veteran's death, the evidence must show that a service-connected disability caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The Board notes that at the time of the Veteran's death service connection was in effect for fatigue, evaluated as 0 percent disabling.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the current case, the appellant was provided VCAA notice in January 2006, prior to the initial adjudication of her claim in the May 2006 rating decision at issue.  However, the January 2006 letter failed to satisfy the three requirements for VCAA notice in the context of a claim for DIC benefits, as outlined in Hupp.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, on remand, the RO/AMC should provide corrective VCAA notice, to include the three Hupp requirements.

A death certificate reflects that the Veteran died on December [redacted], 2005.  The immediate cause of death was metastatic cancer of the lung.  Other significant conditions contributing to death but not resulting in the underlying cause included seizures, left hemiparesis, and brain metastasis.  Lung cancer was first diagnosed in late 2004, early 2005.  The appellant asserts that the Veteran developed cancer as a result of exposure to Chemical Agent Resistant Coating (CARC) paint and exposure to depleted uranium as a result of being near vehicles that had been destroyed by U.S. munitions which contained depleted uranium.  

During a July 1994 Persian Gulf War registry examination, the Veteran stated that he applied CARC paint with a respirator mask most of the time.  He painted during his second month in the Gulf and the rest of the time he was driving food.  He also reported being surrounded by smoke, presumably from oil well fires.  He drove by tanks that had been shelled by depleted uranium munitions and saw them smoking.  Per the Veteran's statements, he did not go into any tanks and had no definite depleted uranium exposure to empty shells.  He had a cough that started 2 months prior to his presentation (although other medical records show the Veteran with a cough beginning during his active service).  He also had shortness of breath.  He had smoked cigarettes since 1977 or 1978.  

A September 1994 letter from the Florida National Guard Adjutant General confirms that the Veteran's unit was ordered to paint coalition vehicles with CARC during Operation Desert Storm in South West Asia and was not given proper protective equipment.  According to the letter, this resulted in the exposure to dangerous levels of hexamethylene diisocyanate (HDI), an ingredient of CARC paint.

In December 1997, a Colonel in the Florida National Guard Medical Corps (specializing in Occupational/Forensic Medicine), Dr. Pettyjohn, opined that it is far more likely than not that the majority of diagnoses made during the Comprehensive Clinical Evaluation Program (CCEP) process for the Veteran can be attributed to his service in the Persian Gulf War.  The diagnoses (based on toxicological/occupational medicine criteria) included: accidental organophosphate poisoning, accidental carbamate poisoning, accidental poisoning (unspecified), paint poisoning, paint fumes poisoning, fuels/toxic petroleum products poisoning, fuels/solids poisoning, and fuels/vapors poisoning.  The CCEP diagnoses included fatigue, mild orthostatic hypotension, allergic rhinitis, probable early obstructive lung disease, poor dentition, and mild osteoarthritis.  Doctor Pettyjohn indicated that there was an occupational medical relationship between the probable early obstructive lung disease and the toxicological diagnoses.  

Based on Dr. Pettyjohn's report, in March 1998 it was determined that the diagnoses of fatigue, mild orthostatic hypotension, allergic rhinitis, mild osteoarthritis, and probable early obstructive lung disease were incurred in the line of duty.

A VA opinion was obtained in April 2008.  The physician noted the Veteran's exposure to CARC paint and his history of heavy smoking for years and opined that the Veteran's lung cancer was not caused by or a result of CARC paint.  He stated that his rationale was based on literature and expertise, and explained that the Veteran's lung cancer was due to his heavy smoking which is well known to cause lung cancer.  The physician reviewed the Veteran's claims folder in May 2008 and noted no change in his conclusions.  

The opinion from Dr. Pettyjohn does not link the Veteran's death to his service, but does suggest that the Veteran may have had some respiratory problems as a result of his service.  While the VA examiner provided a negative opinion with a rationale, the opinion did not contain adequate discussion of Dr. Pettyjohn's opinion that the Veteran's exposure to CARC paint during service resulted in respiratory disability.  Thus, the Board finds that an additional VA medical opinion should be obtained in this case.

According to a November 2009 Report of Confidential Social Security Benefit Information, the Veteran was receiving disability benefits from the Social Security Administration (SSA) for malignant neoplasm of trachea, bronchus, or lung prior to his death.  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  These records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death as outlined in Hupp, supra.  Specifically, the notice should include (1) a statement of the conditions, if any, for which the Veteran was "service- connected" at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits.

3.  Then, send the claims file to a VA oncologist to obtain an opinion as to whether any disability of service origin materially contributed to or hastened the Veteran's death from lung cancer.  After reviewing the claims file, the specialist should provide an opinion as to whether in-service exposure to Chemical Agent Resistant Coating paint or depleted uranium (from being around vehicles destroyed by U.S. munitions) materially contributed to or hastened the Veteran's death.  

The examiner is asked to specifically consider the December 1997 opinion by Dr. Pettyjohn and the April 2008 VA opinion.  The examiner should provide the rationale for the opinions expressed.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


